GtjMmey, J.,
The question we are called upon to decide is whether a testator, by explicit language in his will, may disinherit his children born after its date, notwithstanding section 21 of the Wills Act of June 7,1917, P. L. 403, which directs that such after-born child “not provided for” in the will shall take such share of the testator’s estate as they would have taken had he died without a will.
The auditing judge, in an opinion in which he reviews the cases, held that, as the will under discussion made no affirmative provision for the testator’s after-born children, they were entitled to the benefits conferred by the act, and his conclusion is the logical result of the reasoning found in the authorities.
The exceptions are dismissed and the adjudication is confirmed absolutely.
LamoRELLE, P. J., did not sit.